Dismissed and Memorandum Opinion filed July 14, 2005








Dismissed and Memorandum Opinion filed July 14, 2005.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-05-00285-CV
____________
 
BELLAIRE CAFE
INC, KATRINA A. BAKER AND KEVIN CALVIN, Appellants
 
V.
 
SIX FLAGS
THEME PARKS INC., Appellee
 

 
On Appeal from the
333rd District Court 
Harris County,
Texas
Trial Court Cause No.
01-44587
 

 
M E M O R A N D U M  O
P I N I O N
This is an appeal from a judgment signed February 9,
2005.  No clerk=s record has been filed.  The clerk responsible for preparing the
record in this appeal informed the court appellant did not make arrangements to
pay for the record.  
On June 20, 2005, notification was transmitted to all parties
of the Court=s intent to dismiss the appeal for
want of prosecution unless, within fifteen days, appellant paid or made
arrangements to pay for the record and provided this court with proof of
payment.  See Tex. R. App. P. 37.3(b).




Appellant filed no response.
Accordingly, the appeal is ordered dismissed.
 
PER CURIAM
 
Judgment rendered and Memorandum
Opinion filed July 14, 2005.
Panel consists of Justices
Edelman, Seymore, and Guzman.